Citation Nr: 0307212	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-28 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether rating decisions of September 1984, August 
1985, October 1985, and September 1988 were clearly and 
unmistakably erroneous (CUE) in denying entitlement to a 
disability rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to August 24, 
1993, for a grant of a total disability rating  based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and a co-worker.


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from October 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and May 1998 rating actions 
by the RO.  In June 1999 the veteran appeared and gave 
testimony at a hearing in Washington, D.C., before the 
undersigned Member of the Board.  A transcript of that 
hearing is of record.  

In a decision of November 1999 the Board denied the veteran's 
claim for CUE in rating decisions of September 1984, August 
1985, October 1985, and September 1988 that denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  The Board also granted an effective date of August 24, 
1993, for a grant of TDIU.

Therafter the veteran filed a motion for reconsideration of 
the November 1999 Board decision and this motion was denied 
in April 2000.  The veteran then appealed the November 1999 
Board dercision to the United States Court of Appeals for 
Veterans Claims (Court).  On April 17, 2001, the Court 
vacated the Board's November 1999 decision and granted the 
VA's unopposed motion for remand for readjudication due to 
enactment of the Veterans Claims Assistance Act of 2000.  

In July 2002 the Board dismissed a claim of CUE in the 
Board's November 1999 decision denying a claim for CUE in the 
September 1984, August 1985, October 1985 and September 1998 
rating actions, as well as for an effectived date earlier 
that August 24, 1993 for a TDIU since the November 1999 Board 
decision had been vacated by the Court and was not subject to 
revision on the basis of CUE.  Seperately, in July 2002 the 
Board also remanded the issues currently before the Board to 
the RO for further development.  These issues are now again 
before the Board for appellate consideration at this time.

REMAND

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that the RO has not informed the 
veteran of the provisions of the VCAA and the significance of 
this legislation for the veteran's current claims.  Such 
should be accomplished prior to further appellate 
consideration in this case.  

In addition, it was noted in the Board's July 2002 remand 
that the veteran was claiming CUE in an April 1975 rating 
action that denied service connection for a depressive 
neurosis and that this claim for closely intertwined the 
claims that are the the subject of the veteran's current 
appeal.  The case was therefore remanded to the RO so that it 
could adjudicate the claim for CUE in the April 1975 rating 
decision.  

This claim for CUE was denied by the RO in a rating action of 
October 2002.  In December 2002, a notice of disagreement 
with this rating decision was received by the RO.  Although 
this constitutes a timely notice of disagreement in regard to 
the denial by the RO of the veteran's claim regarding CUE in 
the April 1975 rating action that denied service connection 
for a depressive neurosis, the RO has not provided the 
veteran with a statement of the case in regard to this 
matter.  Therefore, it must be referred back to the RO for 
preparation of a statement of the case.  See Manlicon v. West 
12 Vet. App. 238 (1999).   Since the issues that are the 
subject of the current appeal are closely intertwined with 
the veteran's claim of CUE in the April 1975 rating, they 
will be held in abeyance pending the issuance of statement of 
the case in regard to this claim.    

To ensure full compliance with due process requirements, this 
case is again  remanded to the RO for the following actions  


1.	The RO should provide the veteran with 
notification of the provisions of the 
VCAA and the implications of this 
legislation for his current claims. 

2.	The RO should issue to the veteran a 
statement of the case in regard to the 
issue of whether there was CUE in the 
1975 rating action denying service 
connection for a depressive neurosis.  
Then, only if an appeal is perfected 
as to this claim should the the matter  
be referred to the Board for  
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




